Title: From George Washington to Colonel William Malcom, 2 September 1778
From: Washington, George
To: Malcom, William


          
            Sir
            [White Plains] 2d Septr 1778
          
          I recd your letter of the 31st Ult. with its inclosure.
          The troops are intitled by a general order of the 6th August to one gill of rum or
            whiskey per day when to be had—but it was not my intention that
            they should be allowed tickets for deficiencies.
          In case the gally is of service or can be an additional security to your command, Captn
            Lewis may engage seamen, but upon no other consideration. I am Sir &c.
          
            G— W—
          
          
            P.S. The militia are to have the same allowance in every respect as the
              soldiers in this army.
          
        